
	

114 HR 4484 IH: Long Island Aviation History Act
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4484
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Miss Rice of New York (for herself, Mr. Israel, Mr. King of New York, Mr. Meeks, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a study of alternatives for commemorating
			 Long Island’s aviation history, including a determination of the
			 suitability and feasibility of designating parts of the study area as a
			 unit of the National Park System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Long Island Aviation History Act. 2.FindingsThe Congress finds the following:
 (1)Long Island has played an indispensable role in the development of the aviation industry in the United States. In particular, the Hempstead Plains, Suffolk County Air Force Base, and parts of Bethpage, Port Washington, and Farmingdale contain notable landmarks of aviation history.
 (2)The Hempstead Plains encompass approximately 950 acres east of Clinton Road and south of Old Country Road in Garden City, New York, and have been called the Cradle of Aviation.
 (3)In the early 20th century, the Hempstead Plains had 3 major airfields, all of great historical significance: Roosevelt Field, Curtiss Field, and Mitchel Field.
 (4)During World War I, the airfields of Hempstead Plains were an important training center for United States military pilots, as well as a major hub for military aircraft research, development, and production.
 (5)The first transatlantic flight, carried out by the U.S. Navy Curtiss NC–4 in 1919, took off from Rockaway, New York, and cemented the United States leading role in aviation innovation. This aircraft was built at the Curtiss factory in Garden City—a building which still stands.
 (6)Roosevelt Field in Garden City, New York, was the point of departure for Charles Lindbergh’s famous transatlantic flight aboard the Spirit of St. Louis completed on May 20, 1927.
 (7)In 1929, Amelia Earhart and other pioneering women pilots founded the International Organization of Women Pilots, or the Ninety-Nines, at Curtiss Field.
 (8)Curtiss Field also served as the terminus for transcontinental airmail from 1918–1929. (9)In the 1930s, Roosevelt Field was the busiest civilian airfield in the United States, and played a role in many other historic transcontinental, transatlantic, and record-setting flights.
 (10)Port Washington, New York, once known as the Plymouth Rock of American aviation, was Pan American World Airways’ trans-Atlantic hub on Manhasset Isle from 1934 to 1940.
 (11)During World War II, Long Island was a crucial center of military aircraft production. These aircraft, produced in huge numbers for the Army, Navy, and foreign governments, were of excellent quality and had a major impact on the course of the war in all theaters.
 (12)Most notably, the Grumman Aircraft Company, based in Bethpage, New York, and the Republic Aviation Corporation, based in Farmingdale, New York, manufactured innovative planes that proved highly valuable to the U.S. military such as Grumman’s F6F–3 Hellcat and Republic’s P–47 Thunderbolt.
 (13)Mitchel Air Force Base, located on the Hempstead Plains, served as the original location of the Air Defense Command upon its inception in 1940, and was integral to the defense of the main-land United States during World War II and thereafter.
 (14)In 1951, the Suffolk County Air Force Base, located in Westhampton, New York, became the prime Air Defense Command base responsible for defending the New York City metropolitan area from all air attacks.
 (15)In 1962, Grumman won the contract to build the Lunar Module as part of the Apollo Program, and in 1969 the first men traveled to the moon aboard a spacecraft built with the expertise of Long Island’s aviation industry.
			3.Special resource study
 (a)StudyThe Secretary of the Interior shall conduct a special resource study of the study area. (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of the study area based on an assessment of Long Island’s aviation history;
 (2)determine the suitability and feasibility of designating parts of the study area as a unit of the National Park System commemorating Long Island’s aviation history;
 (3)consider other alternatives for preservation, protection, and interpretation of the study area by Federal, State, or local governmental entities, or private and nonprofit organizations;
 (4)identify properties related to Long Island’s aviation history that could meet criteria for listing in the National Register of Historic Places or criteria for designation as National Historic Landmarks;
 (5)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations, or any other interested individuals;
 (6)consider the appropriate management options needed to ensure the protection, preservation, and interpretation of the study area;
 (7)evaluate appropriate ways to enhance historical research, education, interpretation, and public awareness of Long Island’s aviation history; and
 (8)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (c)Study areaThe term study area means Long Island with a particular focus on the Hempstead Plains, the areas surrounding Suffolk County Air Force Base, the hamlet of Bethpage, the hamlet of Port Washington, and the village of Farmingdale.
 (d)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (e)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the results of the study and any conclusions and recommendations of the Secretary.
			
